Title: From Benjamin Franklin to David Hartley, 25 May 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir
Passy, May 25. 1778
I am glad to learn by the Newspapers that you got safe home, where I hope you found all well.
I wish to know whether your Ministers have yet come to a Resolution to exchange the Prisoners they hold in England, according to the Expectations formerly given you. We have here above two hundred who are confin’d in the Drake, where they must be kept, as we have not the Use of Prisons on shore, and where they cannot be so conveniently accomodated as we could wish. But as the liberal Discharge we have given to near 500 Prisoners taken on your Coasts, has wrought no Disposition to similar Returns, we shall keep these, and all we take hereafter, till your Counsels become more reasonable. We have Accounts from the Mill Prison at Plymouth that our People are not allow’d the Use of Pen and Ink, nor the Sight of Newspapers, nor the Conversation of Friends. Is it true?
Be so good as to mention to me whether the two little Bills I gave you on Nesbit & Vaughan are accepted and paid, and the Sums of each, as I have omitted to make a Note of them. Permit me to repeat my thankful Acknowledgements for the very humane and kind part you have acted in this Affair. If I thought it necessary, I would pray God to bless you for it. But I know he will do it without my Prayers. Adieu, and believe me ever Yours most affectionately
B Franklin
 
Addressed: To / David Hartley Esqr / Member of Parlt. / Golden Square / London / per favour of Mr. Parker
Endorsed: BF May 25 1778.
